DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talarico et al. (US 2021/0007129 A1).

Regarding claim 1, Talarico discloses a method performed by a terminal in a communication system, the method comprising:
receiving, from a base station, an indicator (Heading above [0036] Option 1: Always Multiplex; as opposed to, heading above [0047] Option 2: Only Dropping; [0075] disclosing “the gNB may configure through higher layer signaling or indicated within the DCI whether option 1 or option 2 is used”) indicating whether hybrid automatic repeat request acknowledgement (HARQ-ACK) information and configured grant-uplink control information (CG-UCI) are to be joint-encoded ([0040]-[0046] disclosing embodiments of Option 1 including GC-UCI and HARQ-ACK feedback are encoded together);
identifying that a transmission of the HARQ-ACK information overlaps with a configured grant-physical uplink shared channel (CG-PUSCH) transmission ([0032] disclosing it is important to define multiplexing or dropping rules, when CG-PUSCH overlaps with grant-based UL control information (e.g. HARQ-ACK, SR, CSI). In this matter, this disclosure provides multiple options and rules, and their related details.”);
in case that the indicator indicates the HARQ-ACK information and the CG-UCI are to be joint-encoded ([0075]), performing a joint-encoding of the HARQ-ACK information and the CG-UCI ([0041]-[0046] disclosing various embodiments where GC-UCI and HARQ-ACK are jointly encoded or encoded together);
determining a number of coded modulation symbols for the HARQ-ACK information and the CG-UCI based on a beta offset value for the HARQ-ACK information ([0096]-[0097] and intervening equation for determining Q’CG-UCI+ACK; [0046] disclosing “In one embodiment, the beta_offset can be the same as that defined in the Rel. 15 for HARQ-ACK”); and
transmitting, to the base station, uplink data on the CG-PUSCH with the HARQ ACK information and the CG-UCI based on the determined number of coded modulation symbols ([0034] disclosing for the configured-grant (CG) UE must transmit these information within a specific UCI, named here CG-UCI, within each PUSCH.; [0040] multiplexing GC-UCI, HARQ ACK and data; [0096]-[0097] and intervening equation for determining the number of jointly encoded symbols for the specific transmission).

Regarding claim 2, Talarico discloses the method of claim 1, wherein the beta offset value for the HARQ-ACK information is identified based on a number of combined information bits of the HARQ-ACK information and the CG-UCI ([0046] disclosing “In one embodiment, when the CG-UCI is encoded together with HARQ-ACK, two sets of beta offset values are defined: i) a beta_offset set is used when CG-UCI is transmitted alone; ii) another beta_offset set is defined when there is HARQ-ACK feedback to transmit.”).

Regarding claim 3, Talarico discloses the method of claim 1, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the CG-PUSCH (Fig. 1. [0036] disclosing “In one embodiment, the CG-UCI is always mapped starting after the DMRS symbol(s) as shown in FIG. 1”).

Regarding claim 4, Talarico discloses the method of claim 1, wherein the number of coded modulation symbols for the HARQ-ACK information and the CG-UCI is based on following equation:

    PNG
    media_image1.png
    50
    571
    media_image1.png
    Greyscale

, where OACK is a number of bits corresponding to the HARQ-ACK information, OCG-UCI is a number of bits corresponding to the CG-UCI, LACK/CG-UCI is a number of cyclic redundancy check (CRC) bits for the HARQ-ACK information and the CG-UCI, and  
    PNG
    media_image2.png
    23
    74
    media_image2.png
    Greyscale
 is the beta offset value, and 
    PNG
    media_image3.png
    20
    38
    media_image3.png
    Greyscale
 is a number of subcarriers for uplink control information in an OFDM symbol, and Kr is r-th code block size for the CG-PUSCH ([0096]-[0097] and intervening equation, see [0046] for new set of beta offsets (e.g. 
    PNG
    media_image4.png
    22
    47
    media_image4.png
    Greyscale
 is 
    PNG
    media_image2.png
    23
    74
    media_image2.png
    Greyscale
); disclosure between [0077]-[0078] disclosing the variables are as defined in Section 6.3.2.4 of TS 38.212 (e.g. 
    PNG
    media_image3.png
    20
    38
    media_image3.png
    Greyscale
is a number of subcarriers for uplink control information in an OFDM symbol and Kr is the r-th code block size for the CG-PUSCH).

Regarding claim 5, Talarico discloses the method of claim 1, wherein the beta off set value is configured by at least one of higher layer signaling or a beta offset indicator included in downlink control information associated with the CG-PUSCH ([0004]-[0005], disclosing the techniques are in the field of endeavor of 3GPP New Radio; [0036] implicitly disclosing the techniques utilize features of 3GPP TS 38.213; It is inherent in the field of endeavor that the beta offset value for HARQ ACK is provided to the user equipment in either higher layer signaling or as part of downlink control information associated with grants.).

Regarding claim 6, Talarico discloses a method performed by a base station in a communication system, the method comprising:
transmitting, to a terminal, an indicator (Heading above [0036] Option 1: Always Multiplex; as opposed to, heading above [0047] Option 2: Only Dropping; [0075] disclosing “the gNB may configure through higher layer signaling or indicated within the DCI whether option 1 or option 2 is used”)  indicating whether hybrid automatic repeat request acknowledgement (HARQ-ACK) information and configured grant uplink control information (CG-UCI) are to be joint-encoded ([0040]-[0046] disclosing embodiments of Option 1 including GC-UCI and HARQ-ACK feedback are encoded together);
identifying that a reception of the HARQ-ACK information overlaps with a configured grant-physical uplink shared channel (CG-PUSCH) reception ([0032] disclosing it is important to define multiplexing or dropping rules, when CG-PUSCH overlaps with grant-based UL control information (e.g. HARQ-ACK, SR, CSI). In this matter, this disclosure provides multiple options and rules, and their related details.”);
receiving, from the terminal, uplink data on the CG-PUSCH with the HARQACK information and the CG-UCI ([0034] disclosing for the configured-grant (CG) UE must transmit these information within a specific UCI, named here CG-UCI, within each PUSCH.; [0040] multiplexing GC-UCI, HARQ ACK and data), in case that the indicator indicates the HARQ-ACK information and the CG-UCI are to be joint-encoded ([0075]); and
obtaining the HARQ-ACK information and the CG-UCI based on a number of coded modulation symbols for the HARQ-ACK information and the CG-UCI determined based on a beta offset value for the HARQ-ACK information ([0096]-[0097] and intervening equation for determining Q’CG-UCI+ACK; [0046] disclosing “In one embodiment, the beta_offset can be the same as that defined in the Rel. 15 for HARQ-ACK”; [0034], 0040] it is implicit that the base station obtains the information transmitted form the UE in the symbols determined to carry the uplink transmission according to the rules for multiplexing).

Regarding claim 7, Talarico discloses the method of claim 6, wherein the beta offset value for the HARQ-ACK information is identified based on a number of combined information bits of the HARQACK information and the CG-UCI ([0046] disclosing “In one embodiment, when the CG-UCI is encoded together with HARQ-ACK, two sets of beta offset values are defined: i) a beta_offset set is used when CG-UCI is transmitted alone; ii) another beta_offset set is defined when there is HARQ-ACK feedback to transmit.”).

Regarding claim 8, Talarico discloses the method of claim 6, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the CG-PUSCH  (Fig. 1. [0036] disclosing “In one embodiment, the CG-UCI is always mapped starting after the DMRS symbol(s) as shown in FIG. 1”).

Regarding claim 9, Talarico discloses the method of claim 6, wherein the number of coded modulation symbols for the HARQ-ACK information and the CG-UCI is based on following equation:

    PNG
    media_image1.png
    50
    571
    media_image1.png
    Greyscale

, where OACK is a number of bits corresponding to the HARQ-ACK information, OCG-UCI is a number of bits corresponding to the CG-UCI, LACK/CG-UCI is a number of cyclic redundancy check (CRC) bits for the HARQ-ACK information and the CG-UCI, and  
    PNG
    media_image2.png
    23
    74
    media_image2.png
    Greyscale
 is the beta offset value, and 
    PNG
    media_image3.png
    20
    38
    media_image3.png
    Greyscale
 is a number of subcarriers for uplink control information in an OFDM symbol, and Kr is r-th code block size for the CG-PUSCH  ([0096]-[0097] and intervening equation, see [0046] for new set of beta offsets (e.g. 
    PNG
    media_image4.png
    22
    47
    media_image4.png
    Greyscale
 is 
    PNG
    media_image2.png
    23
    74
    media_image2.png
    Greyscale
); disclosure between [0077]-[0078] disclosing the variables are as defined in Section 6.3.2.4 of TS 38.212 (e.g. 
    PNG
    media_image3.png
    20
    38
    media_image3.png
    Greyscale
is a number of subcarriers for uplink control information in an OFDM symbol and Kr is the r-th code block size for the CG-PUSCH).

Regarding claim 10, Talarico discloses the method of claim 6, wherein the beta off set value is configured by at least one of higher layer signaling or a beta offset indicator included in downlink control information associated with the CG-PUSCH ([0004]-[0005], disclosing the techniques are in the field of endeavor of 3GPP New Radio; [0036] implicitly disclosing the techniques utilize features of 3GPP TS 38.213; It is inherent in the field of endeavor that the beta offset value for HARQ ACK is provided to the user equipment in either higher layer signaling or as part of downlink control information associated with grants.).

Regarding claims 11-15, the claims are directed towards a terminal in a communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the method of claims 1-5. Talarico discloses such embodiments (Fig. 7, 715, 705, [0159]-[0161], [0166]); therefore, claims 11-15 are rejected on the grounds presented above for claims 1-5.

Regarding claims 16-20, the claims are directed towards a base station in a communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the method of claims 6-10. Talarico discloses such embodiments (Fig. 7, 715, 705, [0159]-[0161], [0166]); therefore, claims 16-20 are rejected on the grounds presented above for claims 6-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 3GPP TS 38.213 V15.7.0 (2019-09), “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control (Release 15)” at Section 9.3 disclosing inherent features of the priori art. vivo, “Feature leads summary on Configured grant enhancement, 3GPP TSG RAN WG1#99, Reno, USA, November 18th-22th, 2019, R1-1912016: Section 4 disclosing joint encoding of GC-UCI and HARQ ACK and The beta offset values for HARQ-ACK are reused for CG-UCI, by reinterpreting the payload size of CG-UCI as if it were HARQ-ACK payload; Intel Corporation, “Enhancements to configured grants for NR-unlicensed”, 3GPP TSG RAN WG1 Meeting #99, Reno, USA, November 18th – 22nd, 2019, R1- 1912200: Section 2.4 and proposals 5 and 6; LG Electronics, “Discussion on configured grant for NR-U”, 3GPP TSG RAN WG1 Meeting #99, Reno, USA, November 18th – 22st, 2019, R1-1912392: Section 2.4 and proposals 5 and 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461